aI HA w Lh WY BL

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-01404-DAD-JLT Document 7 Filed 12/23/19 Page 1 of 21

T. Scott Belden, SBN 184387
scott@bbr.law

Kaleb L. Judy, SBN 266909
kaleb@bbr.law

Angelo A. Villarreal, SBN 315917
angelo@bbr.law

BELDEN BLAINE RAYTIS, LLP
5016 California Avenue, Suite 3
Bakersfield, California 93309
Telephone: (661) 864-7827
Facsimile: (661) 878-9797

Attorneys for Defendants

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

SEBASTIANA MARTINEZ-SANCHEZ, an
individual, and EUGENIO ANTONIO-CRUZ,
an individual, on behalf of themselves and all
other persons similarly situated, the State of
California and current and former aggrieved
employees,

Plaintiff,
Vv.
ANTHONY VINEYARDS, INC., a California
Corporation, and SYCAMORE LABOR, INC.,

a California Corporation.

Defendants.

 

 

 

Defendants ANTHONY VINEYARDS, INC. (“AVI”) and SYCAMORE LABOR, INC.
(“Sycamore”) (collectively “Defendants”) hereby answer the Class Action Complaint (“Complaint”)

filed by Plaintiff SEBASTIANA MARTINEZ-SANCHEZ and EUGENIO ANTONIO-CRUZ

Case No. 1:19-cv-01404-DAD-JLT

ANSWER OF DEFENDANTS ANTHONY
VINEYARDS, INC. AND SYCAMORE
LABOR, INC.; DEMAND FOR JURY
TRIAL

(collectively “Plaintiffs”) on October 4, 2019, and allege as follows:

ANSWER TO THE COMPLAINT

INTRODUCTION

1. Defendants lack sufficient information, knowledge, and/or belief to admit or deny

the allegations in Paragraph 1 of the Complaint, and on that basis, Defendants deny the allegations

in Paragraph | of the Complaint.

 

1

Answer of Defendants to Class Action Complaint

 
bh Ww Wb

wd ON

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-01404-DAD-JLT Document 7 Filed 12/23/19 Page 2 of 21

2. Defendants deny the allegations in Paragraph 2 of the Complaint.

3. Defendants admit that Plaintiffs seek the damages set forth in Paragraph 3 of the
Complaint based on the claims alleged in Paragraph 3 of the Complaint. Except as expressly admitted,
Defendants deny the allegations in Paragraph 3 of the Complaint including, but not limited to, the
Plaintiffs and those Plaintiffs purportedly seek to represent (collectively, “Plaintiffs”) are entitled to
the relief requested or any relief whatsoever.

4. Defendants deny the allegations in Paragraph 4 of the Complaint.

5. Defendants deny the allegations in Paragraph 5 of the Complaint.

JURISDICTION AND VENUE

6. Defendants lack sufficient information, knowledge, and/or belief to admit or deny
the allegations in Paragraph 6 of the Complaint including, but not limited to subparagraphs (a)
through (c) of Paragraph 6 of the Complaint, and on that basis, Defendants deny the allegations in
Paragraph 6 of the Complaint including, but not limited to, subparagraphs (a) through (c) of
Paragraph 6 of the Complaint.

7. Defendants lack sufficient information, knowledge, and/or belief to admit or deny
the allegations in Paragraph 7 of the Complaint, and on that basis, Defendants deny the allegations
in Paragraph 7 of the Complaint.

8. Defendants lack sufficient information, knowledge, and/or belief to admit or deny
the allegations in Paragraph 8 of the Complaint, and on that basis, Defendants deny the allegations
in Paragraph 8 of the Complaint.

INTRADISTRICT ASSIGNMENT

9. Defendants lack sufficient information, knowledge, and/or belief to admit or deny
the allegations in Paragraph 9 of the Complaint, and on that basis, Defendants deny the allegations
in Paragraph 9 of the Complaint.

PARTIES

10. Defendants lack sufficient information, knowledge, and/or belief to admit or deny

the allegations in Paragraph 10 of the Complaint, and on that basis, Defendants deny the allegations

in Paragraph 10 of the Complaint.

 

 

2
Answer of Defendants to Class Action Complaint
Oo FO SN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-01404-DAD-JLT Document 7 Filed 12/23/19 Page 3 of 21

11. Defendants lack sufficient information, knowledge, and/or belief to admit or deny
the allegations in Paragraph 11 of the Complaint, and on that basis, Defendants deny the allegations
in Paragraph 11 of the Complaint.

12. Defendants lack sufficient information, knowledge, and/or belief to admit or deny
the allegations in Paragraph 12 of the Complaint, and on that basis, Defendants deny the allegations
in Paragraph 12 of the Complaint.

13. Defendants lack sufficient information, knowledge, and/or belief to admit or deny
the allegations in Paragraph 13 of the Complaint, and on that basis, Defendants deny the allegations
in Paragraph 13 of the Complaint.

14. | AVI admits the allegations in Paragraph 14 of the Complaint.

15. AVI lacks sufficient information, knowledge, and/or belief to admit or deny the
allegations in Paragraph 15 of the Complaint, and on that basis, Defendants deny the allegations in
Paragraph 15 of the Complaint.

16. AVI lacks sufficient information, knowledge, and/or belief to admit or deny the
allegations in Paragraph 16 of the Complaint, and on that basis, Defendants deny the allegations in
Paragraph 16 of the Complaint.

17. AVI denies the allegations in Paragraph 17 of the Complaint.

18. AVI denies the allegations in Paragraph 18 of the Complaint.

19. Sycamore admits the allegations in Paragraph 19 of the Complaint.

20. Defendants deny the allegations in Paragraph 20 of the Complaint.

21. Defendants admit the allegations in Paragraph 21 of the Complaint.

22. Sycamore admits that it operates a business that employs persons within the meaning
of Wage Order 14. Except as expressly admitted, Sycamore denies all other allegations in Paragraph
22 of the Complaint.

23. Sycamore denies the allegations in Paragraph 23 of the Complaint.

24. Defendants deny the allegations in Paragraph 24 of the Complaint.
fil
Hf

 

3
Answer of Defendants to Class Action Complaint

 
wn OU

Oo CO ~~ BH

10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-01404-DAD-JLT Document 7 Filed 12/23/19 Page 4 of 21

GENERAL ALLEGATIONS

25, Defendants admit that they each have operations in Kern County but otherwise deny
the allegations in Paragraph 25 of the Complaint.

26. Defendants lack sufficient information, knowledge, and/or belief to admit or deny
the allegations in Paragraph 26 of the Complaint, and on that basis, Defendants deny the allegations
in Paragraph 26 of the Complaint.

27. Defendants admit that Plaintiffs were employed by farm labor contractors, including,
but not limited to, Sycamore. Except as expressly admitted, Defendants deny all other allegations in
Paragraph 27 of the Complaint.

28. Defendants deny the allegations in Paragraph 28 of the Complaint.

29. Defendants deny the allegations in Paragraph 29 of the Complaint.

30. Defendants admit the allegations in Paragraph 30 of the Complaint.

31. Defendants lack sufficient information, knowledge, and/or belief to admit or deny
the allegations in Paragraph 31 of the Complaint, and on that basis, Defendants deny the allegations
in Paragraph 31 of the Complaint. |

32. Defendants deny the allegations in Paragraph 32 of the Complaint.

33. Defendants deny the allegations in Paragraph 33 of the Complaint.

34. | Defendants deny the allegations in Paragraph 34 of the Complaint.

35. Defendants deny the allegations in Paragraph 35 of the Complaint.

36. Defendants deny the allegations in Paragraph 36 of the Complaint.

37. Defendants deny the allegations in Paragraph 37 of the Complaint.

38. Defendants deny the allegations in Paragraph 38 of the Complaint.

39. Defendants deny the allegations in Paragraph 39 of the Complaint. —

40. Defendants deny the allegations in Paragraph 40 of the Complaint.

41, Defendants deny the allegations in Paragraph 41 of the Complaint.

42. Defendants deny the allegations in Paragraph 42 of the Complaint.

43. Defendants deny the allegations in Paragraph 43 of the Complaint.

44, Defendants deny the allegations in Paragraph 44 of the Complaint.

 

4
Answer of Defendants to Class Action Complaint

 
oc C8 Ss NH NT OS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-01404-DAD-JLT Document 7 Filed 12/23/19 Page 5 of 21

45.
46,
47.
48.
49.
50.
51.
52.
53.
54.
35.
56.
57.
58.
59.
60.
61.
62.
63.
64,
65.
66.
67.
68.

the allegations in Paragraph 68 of the Complaint, and on that basis, Defendants deny the allegations

Defendants deny the allegations in Paragraph 45 of the Complaint.
Defendants deny the allegations in Paragraph 46 of the Complaint.
Defendants deny the allegations in Paragraph 47 of the Complaint.
Defendants deny the allegations in Paragraph 48 of the Complaint.
Defendants deny the allegations in Paragraph 49 of the Complaint.
Defendants deny the allegations in Paragraph 50 of the Complaint.
Defendants deny the allegations in Paragraph 51 of the Complaint.
Defendants deny the allegations in Paragraph 52 of the Complaint.
Defendants deny the allegations in Paragraph 53 of the Complaint.
Defendants deny the allegations in Paragraph 54 of the Complaint.
Defendants deny the allegations in Paragraph 55 of the Complaint.
Defendants deny the allegations in Paragraph 56 of the Complaint.
Defendants deny the allegations in Paragraph 57 of the Complaint.
Defendants deny the allegations in Paragraph 58 of the Complaint.
Defendants deny the allegations in Paragraph 59 of the Complaint.
Defendants deny the allegations in Paragraph 60 of the Complaint.
Defendants deny the allegations in Paragraph 61 of the Complaint.
Defendants deny the allegations in Paragraph 62 of the Complaint.
Defendants deny the allegations in Paragraph 63 of the Complaint.
Defendants deny the allegations in Paragraph 64 of the Complaint.
Defendants deny the allegations in Paragraph 65 of the Complaint.
Defendants deny the allegations in Paragraph 66 of the Complaint.

Defendants deny the allegations in Paragraph 67 of the Complaint.

Defendants lack sufficient information, knowledge, and/or belief to admit or deny

in Paragraph 68 of the Complaint.

69.

Defendants deny the allegations in Paragraph 69 of the Complaint.

 

5
Answer of Defendants to Class Action Complaint

 
bh Ww bw

—s Hs Ww

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-01404-DAD-JLT Document 7 Filed 12/23/19 Page 6 of 21

70. Defendants lack sufficient information, knowledge, and/or belief to admit or deny
the allegations in Paragraph 70 of the Complaint, and on that basis, Defendants deny the allegations
in Paragraph 70 of the Complaint.

71. Defendants lack sufficient information, knowledge, and/or belief to admit or deny
the allegations in Paragraph 71 of the Complaint, and on that basis, Defendants deny the allegations
in Paragraph 71 of the Complaint.

72. Defendants deny the allegations in Paragraph 72 of the Complaint.

73. Defendants deny the allegations in Paragraph 73 of the Complaint.

74. Defendants deny the allegations in Paragraph 74 of the Complaint.

CLASS ACTION ALLEGATIONS

75. Defendants lack sufficient information, knowledge, and/or belief to admit or deny
the allegations in Paragraph 75 of the Complaint, and on that basis, Defendants deny the allegations
in Paragraph 75 of the Complaint.

76. Defendants deny the allegations in Paragraph 76 of the Complaint.

77. Defendants deny the allegations in Paragraph 77 of the Complaint.

78. Defendants deny the allegations in Paragraph 78 of the Complaint.

79. Defendants deny the allegations in Paragraph 79 of the Complaint.

80. Defendants deny the allegations in Paragraph 80 of the Complaint including, but not
limited to, subparagraphs (a) through (q) of Paragraph 80 of the Complaint.

81. Defendants deny the allegations in Paragraph 80 of the Complaint.

82. Defendants lack sufficient information, knowledge, and/or belief to admit or deny
the allegations in Paragraph 82 of the Complaint, and on that basis, Defendants deny the allegations
in Paragraph 82 of the Complaint.

FIRST CLAIM FOR RELIEF
83. Defendants repeat and reassert their responses to, and admit or deny, the Paragraphs

of this Answer as if set forth herein in full.

 

 

6
Answer of Defendants to Class Action Complaint

 
wn F&F Ww bo

aD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-01404-DAD-JLT Document 7 Filed 12/23/19 Page 7 of 21

84. Defendants lack sufficient information, knowledge, and/or belief to admit or deny
the allegations in Paragraph 84 of the Complaint, and on that basis, Defendants deny the allegations
in Paragraph 84 of the Complaint.

85. Defendants deny the allegations in Paragraph 85 of the Complaint including, but not
limited to, subparagraphs (a) through (d) of Paragraph 85 of the Complaint.

86. Defendants admit that they each have OBLIGATIONS TO THEIR EMPLOYEES
UNDER Labor Code § 2810.5 but otherwise deny the allegations in Paragraph 86 of the Complaint.

87. Defendants deny the allegations in Paragraph 87 of the Complaint.

88. Defendants admit that Sycamore gave Plaintiffs the required statutory notices but
otherwise deny the allegations in Paragraph 88 of the Complaint.

89. Defendants admit that Sycamore gave Plaintiffs the required statutory notices but
otherwise deny the allegations in Paragraph 89 of the Complaint.

90. Defendants deny the allegations in Paragraph 90 of the Complaint.

91. Defendants deny the allegations in Paragraph 91 of the Complaint.

92. Defendants admit the allegations in Paragraph 92 of the Complaint.

SECOND CLAIM FOR RELIEF

93. Defendants repeat and reassert their responses to, and admit or deny, the Paragraphs
of this Answer as if set forth herein in full.

94. Defendants lack sufficient information, knowledge, and/or belief to admit or deny
the allegations in Paragraph 94 of the Complaint, and on that basis, Defendants deny the allegations
in Paragraph 94 of the Complain.

95. Defendants admit the allegations in subparagraphs (a), (c), and (d) of Paragraph 95
of the Complaint. Except as expressly admitted, Defendants deny all other allegations in Paragraph
95 of the Complaint.

96. Defendants admit the allegations in Paragraph 96 of the Complaint.

97. Defendants admit the allegations in Paragraph 97 of the Complaint.

98. Defendants admit the allegations in Paragraph 98 of the Complaint.

99. Defendants admit the allegations in Paragraph 99 of the Complaint.

 

 

7
Answer of Defendants to Class Action Complaint
oOo fo “SD

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-01404-DAD-JLT Document 7 Filed 12/23/19 Page 8 of 21

100. Defendants deny the allegations in Paragraph 100 of the Complaint.

101. Defendants deny the allegations in Paragraph 101 of the Complaint.

102. Defendants deny the allegations in Paragraph 102 of the Complaint.

103. Defendants admit that Plaintiffs seek the relief set forth in Paragraph 103 of Plaintiffs’
Complaint. Except as expressly admitted, Defendants deny the allegations in Paragraph 103 of the
Complaint including, but not limited to, that Plaintiffs are entitled to the relief requested or any relief
whatsoever.

104. Defendants admit that Plaintiffs seek the relief set forth in Paragraph 104 of Plaintiffs’
Complaint. Except as expressly admitted, Defendants deny the allegations in Paragraph 104 of the
Complaint including, but not limited to, that Plaintiffs are entitled to the relief requested or any relief
whatsoever.

THIRD CLAIM FOR RELIEF

105. Defendants repeat and reassert their responses to, and admit or deny, the Paragraphs
of this Answer as if set forth herein in full.

106. Defendants lack sufficient information, knowledge, and/or belief to admit or deny
the allegations in Paragraph 106 of the Complaint, and on that basis, Defendants deny the allegations
in Paragraph 106 of the Complaint.

107. Defendants admit the allegations in Paragraph 107 of the Complaint.

108. Defendants admit the allegations in Paragraph 108 of the Complaint.

109. Defendants deny the allegations in Paragraph 109 of the Complaint.

110. Defendants deny the allegations in Paragraph 110 of the Complaint.

111. Defendants deny the allegations in Paragraph 111 of the Complaint.

112. Defendants deny the allegations in Paragraph 112 of the Complaint.

113. Defendants admit that Plaintiffs seek the relief set forth in Paragraph 113 of Plaintiffs’
Complaint. Except as expressly admitted, Defendants deny the allegations in Paragraph 113 of the
Complaint including, but not limited to, that Plaintiffs are entitled to the relief requested or any relief

whatsoever.

 

8
Answer of Defendants to Class Action Complaint

 
& Ww bb

oO CO “SN BH tN

10
vl
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-01404-DAD-JLT Document 7 Filed 12/23/19 Page 9 of 21

FOURTH CLAIM FOR RELIEF

114. Defendants repeat and reassert their responses to, and admit or deny, the Paragraphs
of this Answer as if set forth herein in full.

115. Defendants lack sufficient information, knowledge, and/or belief to admit or deny
the allegations in Paragraph 115 of the Complaint, and on that basis, Defendants deny the allegations
in Paragraph 115 of the Complaint.

116. Defendants admit the allegations in Paragraph 116 of the Complaint.

117. Defendants admit the allegations in Paragraph 117 of the Complaint.

118. Defendants deny the allegations in Paragraph 118 of the Complaint.

119. Defendants deny the allegations in Paragraph 119 of the Complaint.

120. Defendants deny the allegations in Paragraph 120 of the Complaint.

121. Defendants admit that Plaintiffs seek the relief set forth in Paragraph 121 of Plaintiffs’
Complaint. Except as expressly admitted, Defendants deny the allegations in Paragraph 121 of the
Complaint including, but not limited to, that Plaintiffs are entitled to the relief requested or any relief
whatsoever.

FIFTH CLAIM FOR RELIEF

122. Defendants repeat and reassert their responses to, and admit or deny, the Paragraphs
of this Answer as if set forth herein in full.

123. Defendants lack sufficient information, knowledge, and/or belief to admit or deny
the allegations in Paragraph 123 of the Complaint, and on that basis, Defendants deny the allegations
in Paragraph 123 of the Complaint.

124. Defendants admit the allegations in Paragraph 124 of the Complaint.

125. Defendants lack sufficient information, knowledge, and/or belief to admit or deny
the allegations in Paragraph 125 of the Complaint, and on that basis, Defendants deny the allegations
in Paragraph 125 of the Complaint.

126. Defendants deny the allegations in Paragraph 126 of the Complaint.

127. Defendants admit that Plaintiffs seek the relief set forth in Paragraph 127 of Plaintiffs’

Complaint. Except as expressly admitted, Defendants deny the allegations in Paragraph 127 of the

 

 

 

9
Answer of Defendants to Class Action Complaint
Cr we we OD

Oo CO SD

10
11
12
13
14

15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-01404-DAD-JLT Document 7 Filed 12/23/19 Page 10 of 21

Complaint including, but not limited to, that Plaintiffs are entitled to the relief requested or any relief
whatsoever.
SIXTH CLAIM FOR RELIEF

128. Defendants repeat and reassert their responses to, and admit or deny, the Paragraphs
of this Answer as if set forth herein in full.

129. Defendants lack sufficient information, knowledge, and/or belief to admit or deny
the allegations in Paragraph 129 of the Complaint, and on that basis, Defendants deny the allegations
in Paragraph 129 of the Complaint.

130. Defendants deny the allegations in Paragraph 130 of the Complaint.

131. Defendants deny the allegations in Paragraph 131 of the Complaint.

132. Defendants deny the allegations in Paragraph 132 of the Complaint.

133. Defendants deny the allegations in Paragraph 133 of the Complaint.

134. Defendants deny the allegations in Paragraph 134 of the Complaint.

135. Defendants deny the allegations in Paragraph 135 of the Complaint.

136. Defendants deny the allegations in Paragraph 136 of the Complaint.

137. Defendants deny the allegations in Paragraph 137 of the Complaint.

138. Defendants admit that Plaintiffs seek the relief set forth in Paragraph 138 of Plaintiffs’
Complaint. Except as expressly admitted, Defendants deny the allegations in Paragraph 138 of the
Complaint including, but not limited to, that Plaintiffs are entitled to the relief requested or any relief
whatsoever.

139. Defendants admit that Plaintiffs seek the relief set forth in Paragraph 139 of Plaintiffs’
Complaint. Except as expressly admitted, Defendants deny the allegations in Paragraph 139 of the
Complaint including, but not limited to, that Plaintiffs are entitled to the relief requested or any relief
whatsoever.

SEVENTH CLAIM FOR RELIEF
140. Defendants repeat and reassert their responses to, and admit or deny, the Paragraphs

of this Answer as if set forth herein in full.

 

10
Answer of Defendants to Class Action Complaint

 
Se sS A WA SF We NH

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-01404-DAD-JLT Document 7 Filed 12/23/19 Page 11 of 21

141. Defendants lack sufficient information, knowledge, and/or belief to admit or deny
the allegations in Paragraph 141 of the Complaint, and on that basts, Defendants deny the allegations
in Paragraph 141 of the Complaint.

142. Defendants lack sufficient information, knowledge, and/or belief to admit or deny
the allegations in Paragraph 142 of the Complaint, and on that basis, Defendants deny the allegations
in Paragraph 142 of the Complaint.

143. Defendants deny the allegations in Paragraph 143 of the Complaint.

144. Defendants admit that Plaintiffs seek the relief set forth in Paragraph 144 of Plaintiffs’
Complaint. Except as expressly admitted, Defendants deny the allegations in Paragraph 144 of the
Complaint including, but not limited to, that Plaintiffs are entitled to the relief requested or any relief
whatsoever.

EIGHTH CLAIM FOR RELIEF

145. Defendants repeat and reassert their responses to, and admit or deny, the Paragraphs
of this Answer as if set forth herein in full.

146. Defendants lack sufficient information, knowledge, and/or belief to admit or deny
the allegations in Paragraph 146 of the Complaint, and on that basis, Defendants deny the allegations
in Paragraph 146 of the Complaint.

147. Defendants admit the allegations in Paragraph 147 of the Complaint.

148. Defendants admit the allegations in Paragraph 148 of the Complaint.

149. Defendants admit the allegations in Paragraph 149 of the Complaint.

150. Defendants deny the allegations in Paragraph 150 of the Complaint.

151. Defendants deny the allegations in Paragraph 151 of the Complaint.

152. Defendants admit that Plaintiffs seek the relief set forth in Paragraph 152 of Plaintiffs’
Complaint. Except as expressly admitted, Defendants deny the allegations in Paragraph 152 of the
Complaint including, but not limited to, that Plaintiffs are entitled to the relief requested or any relief
whatsoever.

153. Defendants admit that Plaintiffs seek the relief set forth in Paragraph 153 of Plaintiffs’

Complaint. Except as expressly admitted, Defendants deny the allegations in Paragraph 153 of the

 

11
Answer of Defendants to Class Action Complaint

 
Oo RO sb CO Ce & | BOO

mM wh WY WY Hw VY UN UN ON eS Se Se Se eS eS lll eS Ol Sl ele
oO ~) NR wn & WH BB KF BS OBO 6B “SW OH Rm YB ULGULUlUh LUD

 

Case 1:19-cv-01404-DAD-JLT Document 7 Filed 12/23/19 Page 12 of 21

Complaint including, but not limited to, that Plaintiffs are entitled to the relief requested or any relief
whatsoever.
NINTH CLAIM FOR RELIEF

154. Defendants repeat and reassert their responses to, and admit or deny, the Paragraphs
of this Answer as if set forth herein in full.

155. Defendants lack sufficient information, knowledge, and/or belief to admit or deny
the allegations in Paragraph 155 of the Complaint, and on that basis, Defendants deny the allegations
in Paragraph 155 of the Complaint.

156. Defendants admit the allegations in Paragraph 156 of the Complaint.

157. Defendants admit the allegations in Paragraph 157 of the Complaint.

158. Defendants deny the allegations in Paragraph 158 of the Complaint.

159. Defendants admit that Plaintiffs seek the relief set forth in Paragraph 159 of Plaintiffs’
Complaint. Except as expressly admitted, Defendants deny the allegations in Paragraph 159 of the
Complaint including, but not limited to, that Plaintiffs are entitled to the relief requested or any relief
whatsoever.

160. Defendants deny the allegations in Paragraph 160 of the Complaint.

161. Defendants admit that Plaintiffs seek the relief set forth in Paragraph 161 of Plaintiffs’
Complaint. Except as expressly admitted, Defendants deny the allegations in Paragraph 161 of the
Complaint including, but not limited to, that Plaintiffs are entitled to the relief requested or any relief
whatsoever.

162. Defendants admit that Plaintiffs seek the relief set forth in Paragraph 162 of Plaintiffs’
Complaint. Except as expressly admitted, Defendants deny the allegations in Paragraph 162 of the
Complaint including, but not limited to, that Plaintiffs are entitled to the relief requested or any relief
whatsoever.

TENTH CLAIM FOR RELIEF
163. Defendants repeat and reassert their responses to, and admit or deny, the Paragraphs

of this Answer as if set forth herein in full.

 

12
Answer of Defendants to Class Action Complaint

 
oO CO NN DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-01404-DAD-JLT Document 7 Filed 12/23/19 Page 13 of 21

164. Defendants lack sufficient information, knowledge, and/or belief to admit or deny
the allegations in Paragraph 164 of the Complaint, and on that basis, Defendants deny the allegations
in Paragraph 164 of the Complaint.

165. Defendants admit the allegations in Paragraph 165 of the Complaint.

166. Defendants lack sufficient information, knowledge, and/or belief to admit or deny
the allegations in Paragraph 166 of the Complaint, and on that basis, Defendants deny the allegations
in Paragraph 166 of the Complaint.

167. Defendants deny the allegations in Paragraph 167 of the Complaint.

168. Defendants lack sufficient information, knowledge, and/or belief to admit or deny
the allegations in Paragraph 168 of the Complaint, and on that basis, Defendants deny the allegations
in Paragraph 168 of the Complaint.

169. Defendants deny the allegations in Paragraph 169 of the Complaint.

170. Defendants deny the allegations in Paragraph 170 of the Complaint.

171. Defendants deny the allegations in Paragraph 171 of the Complaint.

172. Defendants deny the allegations in Paragraph 172 of the Complaint.

173. Defendants deny the allegations in Paragraph 173 of the Complaint.

174. Defendants deny the allegations in Paragraph 174 of the Complaint.

175. Defendants deny the allegations in Paragraph 175 of the Complaint.

176. Defendants deny the allegations in Paragraph 176 of the Complaint.

177. Defendants deny the allegations in Paragraph 177 of the Complaint.

178. Defendants deny the allegations in Paragraph 178 of the Complaint.

179. Defendants admit that Plaintiffs seek the relief set forth in Paragraph 179 of Plaintiffs’
Complaint. Except as expressly admitted, Defendants deny the allegations in Paragraph 179 of the
Complaint including, but not limited to, that Plaintiffs are entitled to the relief requested or any relief
whatsoever.

RELIEF REQUESTED
Defendants deny that Plaintiffs and those Plaintiffs purportedly seek to represent are entitled

to the relief enumerated in Plaintiffs’ prayer for relief, entitled “Prayer for Relief,” including, but not

 

13
Answer of Defendants to Class Action Complaint

 
tinh UH OND

Oo CO ~~ BD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-01404-DAD-JLT Document 7 Filed 12/23/19 Page 14 of 21

limited to, the relief enumerated in Paragraphs a through q of Plaintiffs’ “Prayer for Relief” in the
Complaint, or any relief whatsoever.
AFFIRMATIVE DEFENSES

As separate and distinct affirmative defenses, and without admitting any of Plaintiffs’
allegations or conceding the burden of proof as to any issue found to be an element of any of
Plaintiffs’ causes of action asserted in Plaintiffs’ Complaint, rather than an element of an affirmative
defense, Defendants allege the following affirmative defenses; except as noted below, Defendants
state each of the following affirmative defenses as a separate and distinct affirmative defense to the
Complaint and each claim for relief asserted therein:

FIRST AFFIRMATIVE DEFENSE
(Failure to State a Claim)

Plaintiffs’ Complaint, and each and every claim for relief in the Complaint, fail to state facts

sufficient to constitute a claim for relief against Defendants.
SECOND AFFIRMATIVE DEFENSE
(Standing)

Plaintiffs’ Complaint, and each and every claim for relief asserted therein, are barred because

Plaintiffs lack standing and is without any authority to maintain this action.
THIRD AFFIRMATIVE DEFENSE
(Statute of Limitations)

Plaintiffs’ claims are barred by the applicable statute of limitations, but not limited to, Code
of Civil Procedure sections 337 (written contract), 338(a) (liability created by statute), 339 (oral
contract), 340(a) and (b) (penalties), and 343 (for actions otherwise not provided for), and Business
and Professions Code section 17208 (UCL claims).

FOURTH AFFIRMATIVE DEFENSE
(Good Faith)
Plaintiffs’ Complaint, and each claim for relief in the Complaint, are barred, in whole or in

part, because at all relevant times, Defendants acted in good faith belief.

fil

 

14
Answer of Defendants to Class Action Complaint

 
So NHN BW Ww SF WS WY

\o

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-01404-DAD-JLT Document 7 Filed 12/23/19 Page 15 of 21

FIFTH AFFIRMATIVE DEFENSE
(Consent)

Plaintiffs’ claims in their Complaint and the claims of those that Plaintiffs purportedly seek
to represent are barred, in whole or in part, because at all times relevant to this action, Plaintiffs and
those that Plaintiffs purportedly seek to represent consented, expressly or implicitly, to the alleged
conduct of Defendants that allegedly caused the damages for which recovery is sought in this action.

SIXTH AFFIRMATIVE DEFENSE
(Uncertain)

Plaintiffs’ Complaint, and each and every claim for relief asserted therein, are uncertain and
allege conclusions of law.

SEVENTH AFFIRMATIVE DEFENSE
(Res Judicata and/or Collateral Estoppel)

Plaintiffs’ Complaint is barred, in whole or in part, by the doctrines of res judicata and/or
collateral estoppel as to Plaintiffs and members of the putative class to the extent their claims have
been adjudicated in other proceedings. Likewise, Plaintiffs’ effort to have this case certified as a
class action is barred by the doctrines of res judicata and/or collateral estoppel.

EIGHTH AFFIRMATIVE DEFENSE
(Failure to Mitigate)

Plaintiffs’ Complaint, and every claim for relief asserted therein, are barred, in whole or in
part, by the failure of Plaintiffs to exercise due care to avoid, mitigate, or protect against any damages
they claim to have sustained as alleged in Plaintiffs’ Complaint.

NINTH AFFIRMATIVE DEFENSE
(Preemption)

Plaintiffs’ First Claim for relief is preempted by the California Agricultural Labor Relations
Act (“ALRA”), California Labor Code Sections 1140 et seq.
fff
Hf
Hit

 

15
Answer of Defendants to Class Action Complaint

 
Oo fF sSNA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-01404-DAD-JLT Document 7 Filed 12/23/19 Page 16 of 21

TENTH AFFIRMATIVE DEFENSE
(Indemnity or Contribution)

Although Defendants deny that it is responsible for any of the damages allegedly suffered by
Plaintiffs, if Defendants are found to be responsible for any part of the damages allegedly suffered
by Plaintiffs, Defendants are entitled to indemnity or contribution from them or third parties.

ELEVENTH AFFIRMATIVE DEFENSE
(Accord and Satisfaction and Release)

Plaintiffs’ Complaint, and each claim for relief therein, are barred, in whole or in part, by the
doctrine of waiver, and/or accord and satisfaction, and release because Plaintiffs, and those that
Plaintiffs purportedly seek to represent, executed releases and/or other agreement discharging and/or
waiving their own right to assert the claims against Defendants pleaded in the Complaint.

TWELFTH AFFIRMATIVE DEFENSE
(Unconstitutional Penalties)

Although Defendants deny that it has committed or has responsibility for any act that could
support recovery against Defendants in this lawsuit, if any, to the extent any such act is found, such
recovery against Defendants is unconstitutional under numerous provisions of the United States
Constitution and the California Constitution, including the Excessive Fines Clause of the Eighth
Amendment, the Due Process clauses of the Fifth Amendment and Section 1 of the Fourteenth
Amendment and other provisions of the United States Constitution, and the Excessive Fines Clause
of Section 17 of Article I, the Due Process Clause of Section 7 of Article I and other provisions of
the California Constitution.

THIRTEENTH AFFIRMATIVE DEFENSE
(Reduction of Civil Penalties}

If Plaintiffs, and the individuals on whose behalf Plaintiffs seek relief, are entitled to recover
any penalty against Defendants, such penalty must be reduced because it would be unjust, arbitrary,
oppressive, or confiscatory.
ff
Hf

 

16
Answer of Defendants to Class Action Complaint

 
WwW Se Ww Ww

“lL ooG

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-01404-DAD-JLT Document 7 Filed 12/23/19 Page 17 of 21

FOURTEENTH AFFIRMATIVE DEFENSE
(No Actual Damage)

Neither Plaintiffs, the individuals on whose behalf Plaintiffs seek relief, nor any other

person suffered any damage if Defendants failed to comply with Labor Code Section 226.
FIFTEENTH AFFIRMATIVE DEFENSE
(Avoidable Consequences)

Plaintiffs’ Third and Fourth Claim for relief is each barred or should otherwise be denied,
in whole or in part, because any violations of the meai or rest break period requirements, if any,
could have been avoided by Plaintiffs with reasonable effort by taking the breaks offered to him.

SIXTEENTH AFFIRMATIVE DEFENSE
(Laches)

Plaintiffs’ claims in their Complaint and the claims of those that Plaintiffs purportedly seek

to represent are barred by the doctrine of laches due to Plaintiffs’ delay in bringing their claims.
SEVENTEENTH AFFIRMATIVE DEFENSE
(Waiver and Estoppel)

Plaintiffs and those that Plaintiffs purportedly seek to represent have each waived their right
to maintain and are estopped from asserting each and every claim for relief asserted in Plaintiffs’
Complaint.

EIGHTEENTH AFFIRMATIVE DEFENSE
(Unclean Hands)

Plaintiffs have not come to the Court with clean hands. As a result, Plaintiffs are not entitled
to the relief requested in Plaintiffs’ Complaint.

NINETEENTH AFFIRMATIVE DEFENSE
(Failure to Exhaust Remedies)

Each of the Plaintiffs’ claims are barred for Plaintiffs’ failure to fully exhaust

administrative, judicial, and/or collective bargaining or other employment agreement remedies,

including mediation and/or arbitration.

Hf

 

17

Answer of Defendants to Class Action Complaint

 
Oo oF ss Bw ta & Ww Nw =

ee So OO
ao ~sN DB WA FSF WH NK CO CO OUND OUNCUCUT LR llUlUhelUlULN SUH lUDD

 

Case 1:19-cv-01404-DAD-JLT Document 7 Filed 12/23/19 Page 18 of 21

TWENTIETH AFFIRMATIVE DEFENSE
(Conflicts of Interest)

Plaintiffs cannot establish and maintain a class action because conflicts of interest exist
among class members. Plaintiffs’ purported class would include employees who were subject to
vastly different working conditions and who correspondingly may have different interests.
Additionally, the purported class includes both former employees of Defendants and current
employees of Defendants. These two groups have conflicting interests in the continued viability
and profitability of Defendants because only the latter group must take into account the effect of
a settlement or judgment will have on wages, layoffs, profit-sharing, and bonuses.

TWENTY-FIRST AFFIRMATIVE DEFENSE
(Lmpossibility)

As to the Seventh Claim for relief, it was impossible for Defendants to produce or make
available the requested records.

TWENTY-SECOND AFFIRMATIVE DEFENSE
(No Waiting Time Penalties or Liquidated Damages)

Plaintiffs are not entitled to waiting time penalties or liquidated damages because
Defendants did not fail, much less willfully fail, to pay any wages due, and Defendants acted in
good faith, including in accordance with 8 C.C.R. section 13520.

TWENTY-THIRD AFFIRMATIVE DEFENSE
(Inability to Bring Representative Action)

Plaintiffs have not and cannot satisfy the requirements of Federal Rules of Civil Procedure
Rule 23.

TWENTY-FOURTH AFFIRMATIVE DEFENSE
(Invalidity of Wage Order)

Defendants allege that the claims alleged in the Complaint, or some of them, are barred

because the operative Industrial Welfare Commission Wage Order is invalid or unenforceable

under applicable law.

ff

 

18
Answer of Defendants to Class Action Complaint

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-01404-DAD-JLT Document 7 Filed 12/23/19 Page 19 of 21

TWENTY-FIFTH AFFIRMATIVE DEFENSE
(Not Employer)

Plaintiffs were not, and the individuals on whose behalf Plaintiffs seek relief were not,
Defendants’ employees.

TWENTY-SIXTH AFFIRMATIVE DEFENSE
(Provision of Meal and Rest Periods)

Plaintiffs were provided meal and rest periods and have never been denied the right to take

a meal or rest period to which they were was entitled.
TWENTY-SEVENTH AFFIRMATIVE DEFENSE
(No Reimbursable Business Expenses)

Plaintiffs’ Fifth Claim for relief is barred because Plaintiffs incurred no necessary
expenditures or losses in the discharge of their duties, or because Defendants had no knowledge
of them.

TWENTY-EIGHTH AFFIRMATIVE DEFENSE
(Equitable Defenses to UCL Claim)

Plaintiffs’ claims brought under California Business and Professions Code Sections 17200,
et seq., are barred by equitable principles and defenses, including failure to mitigate, laches, and an
adequate remedy at law. Plaintiffs have failed to demonstrate, and indeed Plaintiffs cannot
demonstrate, that Plaintiffs lack an adequate remedy at law. To the contrary, although Defendants
deny any and all wrongdoing, Plaintiffs’ Complaint demonstrates that Plaintiffs indeed have an
adequate remedy at law for the alleged acts or omissions of Defendants, as each of Plaintiffs’ claims
against Defendants is tied to a statute with a statutory remedy. Accordingly, Plaintiffs’ Ninth Claim
for relief is barred. See Prudential Home Mortgage Co. v. Superior Court, 66 Cal. App. 4th 1236,
1249 (1998) (finding that where a plaintiffhas an adequate remedy at law, UCL relief is not proper).
Hl
if
fil
Mf

 

 

19
Answer of Defendants to Class Action Complaint
CS sD

‘Oo

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-01404-DAD-JLT Document 7 Filed 12/23/19 Page 20 of 21

TWENTY-NINTH AFFIRMATIVE DEFENSE
(Setoff)

As to all causes of action, Defendants are entitled to partially or fully setoff Plaintiffs’
claimed wages insofar as each Plaintiff failed to work all of their reported hours but was paid for
same.

PRAYER FOR RELIEF
WHEREFORE, Defendants pray for judgment against Plaintiffs as follows:
1. That Plaintiffs take nothing by this action;

2. That Defendants be awarded reasonable attorneys’ fees and its costs of suit incurred
herein; and

3. For such other and further relief as the Court may deem just and proper.
Dated: December 23, 2019 BELDEN BLAINE RAYTIS, LLP

By: /s/ Kaleb L. Judy

 

KALEB L. JUDY,
Attomeys for Defendants

 

20
Answer of Defendants to Class Action Complaint

 
oO of 4 BH A F&F WO NH

ee Se ee aed
Py BP 8S ® BSGae DTA ARB B KS S

25
26
27
28

 

Case 1:19-cv-01404-DAD-JLT Document 7 Filed 12/23/19 Page 21 of 21

DEMAND FOR JURY TRIAL
Pursuant to Federal Rules of Civil Procedure, Rule 38(b), and Rule 201 of the Local Rules
for the United States District Court for the Eastern District of California, Defendants ANTHONY
VINEYARDS, INC. and SYCAMORE LABOR, INC. hereby demand a jury trial in the above-
entitled action for all issues triable by jury.

Dated: December 23,2019 BELDEN BLAINE RAYTIS, LLP

By: /s/ Kaleb L. Judy

 

T. SCOTT BELDEN,
Attomeys for Defendants

 

21
Answer of Defendants to Class Action Complaint

 
